DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,364,839 and claims 1-38 of U.S. Patent No. 10,493,899. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference thereof merely involves with description language that would have been deemed obvious variations of forms of representation to a person skilled in the art.
Instant application:17/807,763
U.S. Patent No. 11,364,839
U.S. Patent No. 10,493,899
1. A vehicular control system, said vehicular control system comprising: a plurality of sensors disposed at a vehicle equipped with said vehicular control system; wherein said plurality of sensors at least comprises (i) a camera having a field of view exterior of the equipped vehicle, said camera capturing image data, and (ii) a 3D point-cloud LIDAR having a field of sensing exterior of the equipped vehicle, said 3D point-cloud LIDAR capturing 3D point-cloud LIDAR data; wherein said camera is disposed behind a windshield of the equipped vehicle and views through the windshield and forward of the equipped vehicle; wherein said 3D point-cloud LIDAR comprises a forward-sensing LIDAR sensor; wherein the field of view of said camera at least encompasses a traffic lane of a road being traveled along by the equipped vehicle; an electronic control unit (ECU) comprising electronic circuitry; wherein image data captured by said camera is provided to said ECU; wherein 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR is provided to said ECU; wherein the electronic circuitry of said ECU comprises an image processor that processes image data captured by said camera; wherein the electronic circuitry of said ECU comprises a data processor that processes 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR; wherein, as the equipped vehicle travels along the road, and responsive at least in part to processing at said ECU of image data captured by said camera, said vehicular control system determines presence of another vehicle present exterior of the equipped vehicle and traveling along the road; and wherein, as the equipped vehicle travels along the road, and responsive at least in part to processing at said ECU of 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR, said vehicular control system (a) determines presence of a cross traffic vehicle present exterior of the equipped vehicle that (i) is not on the road that is being travelled along by the equipped vehicle and is approaching a road intersection of the road ahead of the equipped vehicle and (ii) is at least in the field of sensing of said 3D point-cloud LIDAR and (b) at least in part controls at least one vehicle function of the equipped vehicle responsive at least in part to the determined presence of the cross traffic vehicle.
1. A vehicular control system, said vehicular control system comprising: a plurality of sensors disposed at a vehicle equipped with said vehicular control system; wherein said plurality of sensors at least comprises (i) a camera having a field of view exterior of the equipped vehicle, said camera capturing image data, and (ii) a 3D point-cloud LIDAR sensor having a field of sensing exterior of the equipped vehicle, said 3D point-cloud LIDAR sensor capturing 3D point-cloud LIDAR data; wherein said camera comprises a forward-viewing camera and wherein said camera is disposed behind a windshield of the equipped vehicle and views through the windshield and forward of the equipped vehicle; wherein said 3D point-cloud LIDAR sensor comprises a forward-sensing 3D point-cloud LIDAR sensor; wherein the field of view of said camera at least encompasses (i) a traffic lane of a multi-lane road being traveled along by the equipped vehicle and (ii) another traffic lane of the multi-lane road; wherein the field of sensing of said 3D point-cloud LIDAR sensor at least encompasses the other traffic lane of the multi-lane road; a control comprising electronic circuitry; wherein image data captured by said camera is provided to said control; wherein 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor is provided to said control; wherein the electronic circuitry of said control comprises an image processor that processes image data captured by said camera; wherein the electronic circuitry of said control comprises a data processor that processes 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor; and wherein, responsive at least in part to (i) processing at said control of image data captured by said camera and (ii) processing at said control of 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor, said control (a) determines presence of another vehicle present exterior of the equipped vehicle and approaching the equipped vehicle in the other traffic lane of the multi-lane road when the other vehicle is at least one selected from the group consisting of (i) in the field of view of said camera and (ii) in the field of sensing of said 3D point-cloud LIDAR sensor and (b) at least in part controls at least one vehicle function of the equipped vehicle.
1. A vehicular control system, said vehicular control system comprising: a plurality of sensors disposed at a vehicle equipped with said vehicular control system; wherein said plurality of sensors at least comprises (i) a camera having a field of view exterior of the equipped vehicle, said camera capturing image data, and (ii) a 3D point-cloud LIDAR sensor having a field of sensing exterior of the equipped vehicle, said 3D point-cloud LIDAR sensor capturing 3D point-cloud LIDAR data; wherein the field of view of said camera encompasses at least one selected from the group consisting of (i) a road being traveled by the equipped vehicle and (ii) another road parallel to the road being traveled by the equipped vehicle; wherein the field of sensing of said 3D point-cloud LIDAR sensor encompasses at least one selected from the group consisting of (i) the road being traveled by the equipped vehicle, and (ii) the other road parallel to the road being traveled by the equipped vehicle; a control; wherein image data captured by said camera is provided to said control; wherein said control comprises an image processor that processes image data captured by said camera to determine presence of vehicles present exterior of the equipped vehicle and in the field of view of said camera and approaching the equipped vehicle on the road being traveled by the equipped vehicle or on the other road parallel to the road being traveled by the equipped vehicle; wherein 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor is provided to said control; wherein said control comprises a data processor that processes 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor to determine presence of vehicles present exterior of the equipped vehicle and in the field of sensing of said 3D point-cloud LIDAR sensor and approaching the equipped vehicle on the road being traveled by the equipped vehicle or on the other road parallel to the road being traveled by the equipped vehicle; a receiver disposed at the equipped vehicle and operable to receive a wireless communication of information pertaining to traffic participants in the vicinity of the equipped vehicle; wherein wirelessly-communicated information pertaining to traffic participants in the vicinity of the equipped vehicle that is received at said receiver is provided to said control; wherein said control processes the wirelessly-communicated information pertaining to traffic participants in the vicinity of the equipped vehicle; wherein said control, responsive at least in part to received information pertaining to at least one traffic participant that is in the vicinity of the equipped vehicle and that is located outside the field of view of said camera and outside the field of sensing of said 3D point-cloud LIDAR sensor, controls at least one vehicle function of the equipped vehicle; wherein, when the at least one traffic participant is in the field of view of said camera or in the field of sensing of said 3D point-cloud LIDAR sensor, and responsive at least in part to one selected from the group consisting of (i) processing at said control of image data captured by said camera and (ii) processing at said control of 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor, said control controls the at least one vehicle function of the equipped vehicle; and wherein, when the at least one traffic participant is in the field of view of said camera or in the field of sensing of said 3D point-cloud LIDAR sensor, and when said control is controlling the at least one vehicle function responsive at least in part to said one selected from the group consisting of (i) processing of image data captured by said camera and (ii) processing of 3D point-cloud LIDAR data captured by said 3D point-cloud LIDAR sensor, said control does not control the at least one vehicle function responsive to received information pertaining to the at least one traffic participant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844